Sanders, J.
(dissenting) — Our majority agrees with the Court of Appeals that former RCW 9A.56.130 (1975) is unconstitutionally overbroad for substantially intruding upon constitutionally protected speech. Notwithstanding, the majority reinstates the trial court judgment and sentence under this unconstitutionally overbroad statute because it purports to limit its standardless sweep by adding an element requiring the State to prove the threat has no nexus to a plausible claim of right. Majority at 390 (citing United States v. Jackson, 180 F.3d 55 (2d Cir. 1999)). In so doing, however, the majority rewrites the statute by adding a wrongfulness element that is simply not present in the text.
The court interprets statutes so that all the language used is given effect and no portion is rendered meaningless or superfluous. City of Seattle v. Dep’t of Labor & Indus., 136 Wn.2d 693, 698, 965 P.2d 619 (1998). When statutory language is clear, we assume that the legislature “meant exactly what it said” and apply the plain language of the statute. Duke v. Boyd, 133 Wn.2d 80, 87, 942 P.2d 351 (1997).
*394The plain language of RCW 9A.04.110 reveals the legislature did not limit second degree extortion to wrongful threats. The word “wrongful” occurs only in subsection (25)(h), which makes it a crime for an official “[t]o take wrongful action” in his or her official capacity “against anyone or anything, or wrongfully withhold official action, or cause such action or withholding;. . ..” By importing the term “wrongful” to all sections of RCW 9A.04.110 the majority renders the use of that term in RCW 9A-.04.110(25)(h) superfluous.
The majority’s reliance on United States v. Jackson is therefore misplaced. There the term “wrongful” did not occur in any of the subsections of the statute under which the defendants were convicted, including a subsection prohibiting threats to kidnap or injure another. 18 U.S.C. § 875(b). Jackson reasoned:
The subsection itself contains no explicit wrongfulness requirement, and it parallels a subsection that prohibits, with intent to extort, a “threat to kidnap” a person, 18 U.S.C. § 875(b), and a “threat to injure the person of another,” id. Given the inherent wrongfulness of kidnaping and assault, the parallelism of subsection (b)’s prohibitions with § 875(d)’s prohibition against threats to injure reputation or property may support an inference that Congress considered threats to injure reputation to be inherently wrongful methods of obtaining money. Such an inference would be consistent with the established principle that, when a threat is made to injure the reputation of another, the truth of the damaging allegations underlying the threat is not a defense to a charge of extortion under § 875(d).
180 F.3d at 66.
It is the province of the legislature, not the judiciary, to add a substantive element to a statutory crime.
I would affirm the Court of Appeals.